Case: 2:11-cv-01016-EAS-MRM Doc #: 2509 Filed: 09/19/19 Page: 1 of 3 PAGEID #: 127905




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT COLUMBUS


  IN RE: OHIO EXECUTION                                     :    Case No. 2:11-cv-1016
  PROTOCOL LITIGATION
                                                            :
                                                                 District Judge Edmund A. Sargus, Jr.
                                                             :   Magistrate Judge Michael R. Merz

  This document relates to All Plaintiffs                   :



                                                      ORDER


             This consolidated § 1983 method of execution case came on for a telephone conference on

  September 17, 20191.

             Among the matters discussed were the future process in this case in light of the Sixth

  Circuit’s decision in In re: Ohio Execution Protocol Litig. (Henness), No. 19-3064, ___ F.3d

  ____, 2019 U.S. App. LEXIS 27365 (6th Cir. Sept. 11, 2019), and the impending destruction on

  agreed order of all remaining execution drugs in the possession of the Department of Rehabilitation

  and Corrections (Unopposed Motion, ECF No. 2487; Notation Order, ECF No. 2488).

             Participating in the conference were, inter alia, David Stebbins and Allen Bohnert of the

  Capital Habeas Unit of the Office of the Federal Public Defender for the Southern District of Ohio;

  Randall Porter of the Death Penalty Department of the Ohio Public Defender’s Office; Charles

  Schneider, Chief of the Criminal Section of the Office of Ohio Attorney General; and Charles

  Wille, Trial Attorney for the State Defendants2.


  1
      Transcription of the conference is pending.
  2
      Defendant Stephen Gray, legal counsel to the Ohio Department of Rehabilitation and Corrections, although a usual

                                                            1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2509 Filed: 09/19/19 Page: 2 of 3 PAGEID #: 127906




             The State Defendants agreed to use their best efforts to complete destruction of the expired

  execution drugs by September 20, 2019. When the destruction is complete3, the person responsible

  for destroying the drugs shall file a declaration under 28 U.S.C. § 1746 to that effect. Once that

  certificate is filed, the Court will dismiss without prejudice and without objection by any party all

  pending requests for injunctive relief related to the possible use of expired drugs, including but not

  necessarily limited to Supplemental Motion of Cleveland Jackson, ECF No. 2437, and Motion of

  Kareem Jackson, ECF No. 2470.

             Mr. Schneider reported, as he has since the March 7, 2019, conference, that there is no

  progress on adoption of a new execution protocol.

             The Court noted that, in the absence of any execution drugs fitting within a promulgated

  protocol, the State is unable to carry out any executions, as lethal injection is the only method

  currently authorized by statute. Ohio Rev. Code § 2949.22. Mr. Schneider acknowledged the

  State’s obligation to “notify all parties thirty days out from a scheduled execution that we do or do

  not have the drugs.” (Transcript pending.) This duty is embodied in the protocol which also

  requires a further notice at fourteen days before a scheduled execution, including what drugs will

  be used. Id.

             Mr. Bohnert then called the parties’ attention to the Joint Status Notice Regarding

  Discovery filed at ECF No. 817 in Case No. 2:04-cv-1156, which has been consolidated with this

  case4. Attached to the Joint Status Notice is an Agreed Response to discovery, executed under

  oath by Defendant Ernie L. Moore, predecessor in office to Defendant Annette Chambers-Smith,




  participant in these conferences, was not present. Jocelyn Lowe was present as legal counsel for ODRC.
  3
      Mr. Schneider represented that the destruction would be carried out by DRC Employee No. 1.
  4
      After the conference, Mr. Bohnert re-filed the Joint Status Notice at ECF No. 2501-1, PageID 127791-99.

                                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2509 Filed: 09/19/19 Page: 3 of 3 PAGEID #: 127907




  providing for at least thirty days’ notice of any change in the protocol, 01-COM-11, and that,

  concurrent with such notice, “ODRC will seek a reprieve from the Governor related to that

  condemned inmate’s execution, provided that the execution is scheduled to take place less than

  thirty days from the effective date of the change in policy.” (ECF No. 2501-1, PageID 127799).

         By the Court’s calculation, shared with the parties, the thirtieth day before Cleveland

  Jackson’s presently scheduled execution is October 14, 2019. Unless the State Defendants notify

  the Court and Plaintiff Cleveland Jackson by that date of (1) the adoption of a new protocol and

  possession of drugs with which to implement the new protocol or (2) the possession of drugs with

  which to implement the current version of the protocol, there will be no need for further litigation

  of any request for preliminary injunctive relief by Cleveland Jackson with respect to his currently

  scheduled date of execution. The ODRC will have the option at that point of asking the Governor

  for a reprieve of the November 13, 2019, date or allowing the extant warrant for execution to

  expire. Parallel calculations would apply to all Plaintiffs in the case.



  September 19, 2019.

                                                                   s/ Michael R. Merz
                                                                  United States Magistrate Judge




                                                    3
